Citation Nr: 1812008	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus, to include as secondary to service-connected hypertension. 

2. Whether new and material evidence has been submitted to reopen a claim of service connection for prostate cancer, to include as secondary to service-connected hypertension.

3. Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral foot condition, to include pes planus. 

4. Whether new and material evidence has been submitted to reopen a claim of service connection for a psychiatric disorder to include, posttraumatic stress disorder (PTSD) and depressive disorder and to include as secondary to service-connected hypertension. 

5. Entitlement to service connection for a back disability. 

6. Entitlement to service connection for a skin condition. 

7. Entitlement to service connection for headaches, to include as secondary to service-connected hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The claim for service connection for a psychiatric disorder was originally adjudicated as a claim for PTSD.  The record reflects the Veteran has been diagnosed with depressive disorder.  See September 2008 VA Examination.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Board has therefore recharacterized the issue.

In October 2014 and October 2016, the Board remanded the claims for further evidentiary development. 

In April 2017, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The record reflects that appeals seeking an initial compensable rating for bilateral hearing loss, increased rating for hypertension, compensable rating for hypertensive retinopathy, service connection for tinnitus, pseudofolliculitis barbae, a heart condition, residuals of a left elbow fracture, and seeking to reopen a claim of service connection for dental trauma have been certified to the Board.  However, the record reflects the Veteran has requested to appear and testify at a Board hearing in Washington, DC.  Therefore, these issues are not ready for adjudication and will not be addressed further in this decision and will be the subject of a subsequent Board decision.

The issues of service connection for diabetes mellitus, prostate cancer, bilateral pes planus, and a psychiatric disorder, all on de novo bases, and service connection for a back disability, a skin condition, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claims for service connection for diabetes mellitus, prostate cancer, bilateral pes planus, and a psychiatric disorder were previously denied by a December 2003 rating decision, of which the Veteran was notified in January 2004; the Veteran did not appeal the decision and VA was not in actual or constructive receipt of documentation constituting new and material evidence within the one-year appeal period.

2. Additional evidence received since January 2004 is not cumulative or redundant of the evidence of record at the time of that decision, relates to unestablished facts necessary to substantiate the claims for service connection for diabetes mellitus, prostate cancer, bilateral pes planus, and a psychiatric disorder and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The December 2003 rating decision (of which notice was sent in January 2004) denying service connection for diabetes mellitus, prostate cancer, bilateral pes planus, and a psychiatric disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the Veteran's claims for service connection for diabetes mellitus, prostate cancer, bilateral pes planus, and a psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Any error in notice or assistance on the petition seeking to reopen a claim of service connection for diabetes mellitus, prostate cancer, bilateral pes planus, and a psychiatric disorder, to include PTSD and a depressive disorder, is harmless given the favorable determination on that aspect of the claims.

Claims for service connection for diabetes mellitus, prostate cancer, bilateral pes planus were originally denied in a December 2003 rating decision on the basis that these conditions neither occurred in nor were caused by service.  This rating decision also denied service connection for PTSD on the basis that the Veteran did not have a PTSD diagnosis.    

The RO notified the Veteran of its decision and of his appellate rights in January 2004.  The Veteran did not appeal the decision, nor was any new and material evidence actually or constructively received within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103; see Turner v. Shulkin, No. 16-1171, 2018 U.S. App. Vet. Claims LEXIS 143 (Feb. 8, 2018).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Regarding the diabetes mellitus claim, the evidence received since January 2004 includes an April 2010 letter from Dr. T.B., indicating that he had been treating the Veteran for several conditions, including diabetes and stating that the Veteran's overall health has been affected by his service.  

Regarding the prostate cancer and bilateral pes planus claims, the evidence received since the January 2004 rating decision includes an opinion that the Veteran's prostate cancer and bilateral pes planus was as likely as not due to military service.  See August 2008 VA Examination.

Regarding the psychiatric disorder claim, to include PTSD and a depressive disorder, the evidence received since the January 2004 rating decision includes a diagnosis of depressive disorder.  See September 2008 VA Examination.  

This evidence was not before adjudicators when the Veteran's claims were last denied in January 2004, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claims for service connection for diabetes mellitus, prostate cancer, bilateral pes planus, and a psychiatric disorder, to include PTSD and depressive disorder, and raises a reasonable possibility of substantiating the claims.  Accordingly, the claims are reopened.  
ORDER

New and material evidence having been received, the claims for service connection for diabetes mellitus, prostate cancer, bilateral pes planus, and a psychiatric disorder, to include PTSD and a depressive disorder are reopened; to this extent only the appeal is granted.


REMAND

A. Private Treatment Records

In support of his diabetes mellitus and back condition claims, the Veteran submitted letters from Dr. T.B. dated April 2010 and August 2011.  In support of his skin condition claim, the Veteran's spouse testified at an April 2017 Board hearing that Dr. D. linked the Veteran's skin condition to his military service.  It does not appear from the available evidence that any efforts have been made to obtain the records of treatment the Veteran may have received from Dr. T.B. and Dr. D.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

B. VA Examinations  

1. Diabetes Mellitus, Prostate Cancer, Bilateral Pes Planus, a Psychiatric Disorder, and Headaches

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the record contains an August 2008 VA opinion indicating, in effect, that the Veteran's prostate cancer and bilateral pes planus were as likely as not due to military service.  The examiner also diagnosed the Veteran with diabetes mellitus, but failed to provide an etiology opinion.  Additionally, the examiner noted the Veteran served in the Republic of Vietnam.  The Board finds that the August 2008 opinion is inadequate, inasmuch as it lacks a rationale for the prostate cancer and the bilateral pes planus claims, and the examiner did not provide an etiology opinion for the diabetes mellitus claim.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Moreover, the opinion may have relied on the false premise that the Veteran served in the Republic of Vietnam.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

The record also contains a September 2008 VA examination report that reflects a diagnosis of depressive disorder.  However, an etiology opinion is not provided.  As such, the Board finds this opinion to be inadequate.  

Additionally, a May 2009 VA examination report reflects a diagnosis of chronic cephalgia (headaches).  The examiner noted that the Veteran's spouse reported that he had experienced headaches since his service.  The examiner concluded that headaches were unrelated to the Veteran's service-connected hypertension as his current blood pressure was normal and had been well-controlled with antihypertensive therapy.  This opinion did not address direct service connection and did not adequately address whether service-connected hypertension caused or aggravated the Veteran's headaches. 

Thus, new examinations and opinions-based on full review of the record and supported by stated rationale-are needed to fairly resolve the Veteran's claims.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.



2. Back Condition and Skin Condition

The Veteran has not been afforded a VA examination to determine the nature, extent, and etiology of his back condition or skin condition.  The following four factors should be considered when determining whether VA is required to provide a VA medical examination or a medical opinion: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain chronic diseases were manifested during an applicable post-service presumptive period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

a. Back Condition

The Veteran was diagnosed with spondylolisthesis of L4-L5, no disc herniation, significant central canal stenosis or neural foraminal stenosis and mild spondylosis with mild concentric disc bulge at multiple levels; thus, there is a current disability.  See May 2009 VA Note. 

Regarding evidence establishing that an event, injury, or disease occurred in-service, the Veteran has identified that he was slammed to the ground during basic training.  See August 2011 Dr. T.B. Letter and April 2017 Board Hearing Transcript.  Additionally, a December 1966 Service Treatment Record shows that the Veteran picked up equipment and hurt his back.  The Veteran is competent to provide evidence regarding the facts or circumstances of what he experienced in service, and for purposes of determining whether an examination is warranted, the statements appear to be credible.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).  Thus, there is evidence of an in-service event.

As to whether there is an indication that the disability or symptoms may be associated with the Veteran's service, Dr. T.B. has indicated that the Veteran has permanent back injuries and that the Veteran's health has been affected by his service.  See April 2010 and August 2011 Dr. T.B. Letters.  Based on this evidence and the low threshold for the third factor, the Board concludes there is an indication that the Veteran's disability may be associated with his service.  

Regarding the last element, there is insufficient competent medical evidence of record to make a decision on the claim due to a lack of an etiology opinion.  Thus, on remand, the Veteran should be scheduled for a VA examination.

b. Skin Condition 

The Veteran was diagnosed with tinea pedis and there is evidence of treatment for rashes; thus, there is a current disability.  See May 2009 VA treatment record; April 2017 VA Urgent Care Note. 

Regarding evidence establishing that an event, injury, or disease occurred in-service, the Veteran has identified that he was made to walk and run in wet areas during service and that the boots issued to him were too small.  See August 2003 Statement in Support and April 2017 Board Hearing Transcript.  The Veteran is competent to provide evidence regarding the facts or circumstances of what he experienced in service, and for purposes of determining whether an examination is warranted, the statements appear to be credible.  See Davidson, 581 F.3d at 1316.  Thus, this element is met. 

As to whether there is an indication that the disability or symptoms may be associated with the veteran's service, the Veteran's spouse indicated that Dr. D. related the Veteran's skin condition to his service.  See April 2017 Board Hearing Transcript.  As noted above, Dr. D.'s opinion is not part of the record, but given the low threshold for the third factor, the Board concludes there is an indication that the Veteran's disability may be associated with his service.  

Regarding the last element, there is insufficient competent medical evidence of record to make a decision on the claim due to a lack of an etiology opinion.  Thus, on remand, the Veteran should be scheduled for a VA examination.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file VA treatment records from September 2017 to the present. 

2. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include records from Dr. T.B. and Dr. D.  Based on the response received, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

3. If any records requested in items (1) or (2) are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

4. After completing the development requested in items 1 and 2, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of his diabetes mellitus.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After examination of the Veteran and review of the claims file, the examiner should provide an opinion on the following questions:

A) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran had diabetes mellitus (that was manageable by restricted diet only) within a year of his discharge from service?

B) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus is related to the Veteran's service?

C) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus was caused by the Veteran's service-connected hypertension?

D) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected hypertension?  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. After completing the development requested in items 1 and 2, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of his prostate cancer.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After examination of the Veteran and review of the claims file, the examiner should provide an opinion on the following questions:

A) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer is related to his service? 

B) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer was caused by the Veteran's service-connected hypertension?

C)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected hypertension?

The examiner is asked to discuss the August 2008 VA examiner's opinion, which linked the Veteran's prostate cancer to his service. 

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
6. After completing the development requested in items 1 and 2, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed foot disability, to include bilateral pes planus.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After examination of the Veteran and review of the claims file, the examiner should provide an opinion on the following questions:

A) The examiner should clearly identify all current chronic disabilities of the foot that have existed since July 2008.

B) Then, with respect to each such diagnosed disability, other than pes planus, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed foot disability is related to his service, including walking and running in wet areas during service and wearing service issued boots that were too small? 

C) With respect to bilateral pes planus, the examiner should render an opinion, consistent with sound medical judgment, as to the following:

i) Did the preexisting pes planus undergo an increase in severity during the Veteran's active duty service?

ii) If the answer to i) is yes, then was the increase in severity in service clearly and unmistakably (i.e., undebatably) due to the normal progression of the disability?  

The examiner is asked to discuss the August 2008 VA examiner's opinion, which linked the Veteran's bilateral pes planus to his service.  The examiner is informed that the Veteran's pre-induction examination shows he entered service with asymptomatic pes planus.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7. After completing the development requested in items 1 and 2, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of any psychiatric disorder.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After examination of the Veteran and review of the claims file, the examiner should provide an opinion on the following questions:

A) Identify all current psychiatric disorders in accordance with DSM criteria.

B) If PTSD is diagnosed, then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related or attributable to any incident of the Veteran's military service, to include from an in-service personal assault. 

C) For any other psychiatric disorder diagnosed, to include depressive disorder, opine as to whether it is at least as likely as not (50 percent or greater probability) that such psychiatric disorder is related to the Veteran's active service, to include from an in-service personal assault. 

For the purposes of providing opinions for B) and C) the examiner should consider the Veteran's statements regarding experiencing in-service personal assault to be credible.

D) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder, including depressive disorder, was caused by the Veteran's service-connected hypertension?

E) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder, including depressive disorder, was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected hypertension?

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8. After completing the development requested in items 1 and 2, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of his back condition.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After examination of the Veteran and review of the claims file, the examiner should provide an opinion on the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's back condition is related to the Veteran's service, to include from an in-service personal assault during basic training or treatment received for a back injury in December 1966?

For the purposes of providing this opinion the examiner should consider the Veteran's statements regarding in-service incidents to be credible.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

9. After completing the development requested in items 1 and 2, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of his skin condition.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After examination of the Veteran and review of the claims file, the examiner should provide opinions on the following:

A) Identify all current chronic skin disabilities that have existed since July 2008.

B) For any diagnosed skin condition, to include tinea pedis, is it at least as likely as not (a 50 percent or greater probability) that such skin condition is related to the Veteran's service, to include walking and running in wet areas during service and wearing service issued boots that were too small?

For the purposes of providing this opinion the examiner should consider the Veteran's statements regarding in-service incidents to be credible.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

10. After completing the development requested in items 1 and 2, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of his claimed headaches.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After examination of the Veteran and review of the claims file, the examiner should provide an opinion on the following questions:

A) The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed chronic headaches are related to the Veteran's service, to include from an in-service personal assault during basic training? 

For the purposes of providing this opinion the examiner should consider the Veteran's statements regarding an in-service incident and that he has experienced headaches since service to be credible.

B) Is it at least as likely as not (a 50 percent or greater probability) that chronic headaches were caused by the Veteran's service-connected hypertension, to include any medications taken for hypertension?

C) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed headaches were aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected hypertension, to include any medications taken for hypertension?  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

11. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 


are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


